UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6459



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TREVOR LITTLE, a/k/a Trag, a/k/a Tragedy,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-95-198)


Submitted:   July 26, 2001                 Decided:   August 10, 2001


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Trevor Little, Appellant Pro Se.     Michael Lee Keller, Monica
Kaminski Schwartz, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Trevor Little appeals the district court’s order denying

relief on his Fed. R. Civ. P. 60(b) motion for relief from judg-

ment.   We have reviewed the record and Little’s informal brief and

find that Little is not entitled to relief because the case upon

which he relies, Slack v. Daniel, 529 U.S. 473 (2000), does not

call into question the validity of the denial of a certificate of

appealability in Little’s prior appeal.                  See United States v.

Little,   No.   99-7489   (4th   Cir.       Feb.   22,   2000)   (unpublished).

Accordingly, we deny Little’s motion to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                      DISMISSED




                                        2